Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Amendments to independent claims 1 and 11 overcame the rejection of record in the previous office action. Examiner was unable to find art felt to be sufficiently relevant and obvious to combine to remedy the deficiencies of the prior art, namely Ferguson et al. (US 8948954) and Sim (US 20190113925). In particular both “determining a map reliability level of the map data based on a historical traffic level of the road;” and “the map data given relatively more weight in the combination when the map reliability level is relatively high, and the map data given relatively less weight in the combination when the map reliability level is relatively low” where not found. As such, independent claims 1 and 11 are found to be allowable and dependent claims 2-10 and 12-20 are also found to be allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Igarashi (US 20150307096) teaches determining when the recognition of a lane boundary is reliable and controlling the vehicle based at least in part on this determination.
Aharony (US 20160046290) teaches determining lane recognition by image processing of camera images, including determining a number of metrics about the road, and control the vehicle based on this information. 
Daikoku et al. (US 20200240806) teaches determining a lane position based on the reliability of camera information above a reliability threshold and map information above a reliability threshold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661